
	

114 HR 5258 IH: DUI Reporting Act of 2016
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5258
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2016
			Mr. Cohen (for himself, Mr. Chabot, and Mr. Nadler) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require State and local law enforcement agencies to report arrests for offenses that involve
			 driving under the influence to the National Crime Information Center as a
			 condition of receiving the full amount that the State would otherwise
			 receive under the Edward Byrne Memorial Justice Assistance Grant Program,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DUI Reporting Act of 2016. 2.Requiring State and local law enforcement agencies to report arrests for offenses involving driving under the influence to the National Crime Information Center as a condition of receiving funds under the Edward Byrne Memorial Justice Assistance Grant Program (a)In generalFor any fiscal year, a State, and any unit of local government in that State, may not receive 20 percent of the amount that would otherwise be allocated to that State or unit of local government under the program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), unless the State has in effect a law or policy that ensures all State and local law enforcement agencies are appropriately reporting arrests for offenses involving driving under the influence to the National Crime Information Center in accordance with such law or policy, and any rules made by the Attorney General pursuant to subsection (e).
 (b)NoticeNot later than 60 days prior to the first day of a fiscal year, the Attorney General shall provide notice to the chief executive of a State that does not have in effect a law or policy described in subsection (a) that the amount that would otherwise be allocated to that State, and to any unit of local government in that State, under the program described in that subsection will be withheld and reduced in accordance with subsection (c).
 (c)Withholding and reduction of fundsThe amount that would otherwise be allocated to a State, and any unit of local government in the State, shall be deposited in an escrow account in the Treasury (which shall not accrue interest) for a period of 90 days beginning on the first day of the fiscal year if the State does not have in place a law or policy described in subsection (a). If the State implements such a law or policy prior to the conclusion of such 90-day period, that amount shall be made available for allocation to the State and units of local government in the State. If the State does not implement such a law or policy prior to the conclusion of such 90-day period, 80 percent of such amount shall be made available for allocation to the State and units of local government in the State.
 (d)Amounts not allocatedAfter the conclusion of the 90-day period described in subsection (c), amounts not allocated to a State or a unit of local government under the program described in subsection (a) for the failure of the State to have in effect a law or policy described in subsection (a) shall be deposited in the general fund of the Treasury.
 (e)RulesNot later than 120 days after the date of the enactment of this Act, the Attorney General shall make rules to implement this section.
 (f)DefinitionsIn this section, terms used have the meanings given those terms in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791).
			
